t c memo united_states tax_court robert e and carolyn s holmes petitioners v commissioner of internal revenue respondent docket nos filed date jeffrey a devree and elizabeth k bransdorfer for petitioners terry l zabel for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in and additions to petitioners' federal_income_tax for the years in issue year deficiency a a a b a additions to tax sec sec sec dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -- -- -- -- -- -- dollar_figure -- -- -- -- -- -- 1fifty percent of the interest computed under sec_6601 with respect to the portion of the underpayment which is attributable to negligence unless otherwise stated all section references are to the internal_revenue_code as in effect during the years in issue after concessions the issues remaining for decision are whether petitioners' farming activity during the years in issue was an activity_not_engaged_in_for_profit within the meaning of sec_183 and whether petitioners are liable for the additions to tax for negligence prescribed by sec_6653 and b with respect to their return and the addition_to_tax for negligence prescribed by sec_6653 with respect to their return findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts first supplement to stipulation of facts and exhibits attached to each are incorporated herein by this reference petitioners are husband and wife who filed a joint federal_income_tax return for each of the years in issue respondent issued two notices of deficiency to petitioners in the first notice respondent determined deficiencies and additions with respect to petitioners' and returns in the second notice respondent determined deficiencies and additions with respect to petitioners' and returns petitioners filed two petitions for redetermina- tion one petition to dispute each notice_of_deficiency the court subsequently consolidated these cases for trial briefing and opinion pursuant to rule all rule references are to the tax_court rules_of_practice and procedure at the time they filed their petitions in these consolidated cases petitioners resided in calhoun county michigan all references to petitioner in this opinion are to mr robert e holmes petitioner holds a bachelor's degree in business administration with minors in economics and small_business management in petitioner began working as a sales- man for state farm mutual insurance co state farm in battle creek michigan in he was promoted to district sales manager petitioner held that position from the time of his promotion up to and including the time of trial forms w-2 wage and tax statements issued to petitioner reported the following wages tips and other compensation from his employment with state farm during the years in issue year compensation dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure real_property and related activities sometime during the late 1970's petitioners purchased approximately acres of real_estate located in calhoun county michigan the 5-acre parcel shortly after purchasing the property petitioners constructed a house on the property which they used as their personal_residence during each of the years in issue circa petitioners purchased approximately acres of real_estate the 40-acre parcel contiguous to the 5-acre parcel prior to petitioners' purchase of this 40-acre parcel the previous owner had raised cattle on the land according to the depreciation schedules attached to their returns petitioners claimed an aggregate basis of dollar_figure in the and 5-acre parcels in petitioners began to consider the feasibility of purchasing additional real_estate near their home mr edgar puthuff owned a 300-acre plot which bordered petitioners' and 40-acre parcels mr timothy vandenheede a neighboring farmer and personal friend of petitioner had previously raised corn on portions of the 300-acre plot after discussions with mr vandenheede regarding the purchase and economic feasibility of farming the land petitioner and mr vandenheede agreed to order a survey of the entire 300-acre plot petitioner also discussed the possible purchase of this additional real_estate with mr mike robinson a local farmer and with representatives of the local agriculture stabilization control asc office later in petitioner and mr vandenheede each purchased a portion of the 300-acre plot petitioners purchased acres the 120-acre parcel contiguous to the and 40-acre parcels and mr vandenheede purchased the remaining acres the 120-acre parcel which petitioners purchased consisted of crop land timberland and some wet- land at the time of the purchase petitioners intended to farm a portion of the 120-acre parcel according to the depreciation schedules attached to their returns petitioners claimed a basis of dollar_figure in the 120-acre parcel petitioners engaged in a variety of activities on the and 120-acre parcels during the years in issue including growing christmas trees raising fish preparing timber for harvest and planting row crops petitioners also placed a portion of the property in various government subsidy programs received disaster relief payments in connection with a portion of the land and made depreciable improvements to the land petitioners treated these activities as farm activities and reported the following income and expenses from these activities for the years in issue -- dollar_figure -- -- -- -- -- dollar_figure -- -- -- -- -- -- -- -- dollar_figure -- -- -- dollar_figure -- -- big_number -- -- -- -- dollar_figure -- big_number -- -- big_number big_number big_number big_number big_number big_number -- big_number big_number big_number -- -- big_number big_number -- -- big_number -- big_number big_number -- big_number big_number -- big_number big_number big_number -- big_number big_number big_number big_number big_number -- -- big_number big_number -- big_number big_number -- -- big_number -- -- -- -- -- -- big_number big_number big_number big_number big_number big_number big_number big_number -- big_number big_number big_number big_number big_number big_number big_number -- -- big_number big_number -- big_number big_number big_number -- big_number big_number -- big_number big_number -- -- -- -- -- -- -- -- -- big_number big_number big_number -- -- -- -- -- -- big_number big_number -- -- -- -- -- -- -- -- -- -- -- -- -- big_number income sale of livestock and produce corn soybeans hay and straw miscellaneous insurance proceeds ascs payments rental crop income federal and state gasoline fuel tax_credit or refund agricultural program payments total gross_income expenses custom hire machine work depreciation fertilizers and lime freight trucking gasoline fuel and oil insurance interest mortgage net labor rent of farm pasture machine hire repairs maintenance seeds plants purchased supplies purchased taxes utilities other expenses vehicle misc telephone planting state farm interest great lakes interest dues subscriptions other insurance professional casual labor postage office advertising net_income loss in and petitioners incurred net losses from -- big_number big_number -- big_number -- big_number -- -- -- -- -- big_number these activities in the amounts of dollar_figure and dollar_figure respectively for and petitioners reported the above losses on schedules f farm income and expenses that are attached to their individual income_tax returns for those years for and petitioners treated their farm activities as having been conducted through a partnership r c enterprises rc in which each of them held a 50-percent interest the partnership reported the income and expenses from petitioners' farm activities on schedules f attached to the partnership's returns for and petitioners then reported their distributive shares of the partnership losses on schedules e income or loss from partnership and s_corporation filed with their individual returns for those years the following is a discussion of each of the activities that petitioners undertook in connection with their land fish raising sometime prior to after reading articles in a local trade magazine and attending at least one seminar at the michigan state biological station petitioner began to raise fish in two ponds located on his property it is unclear from the record whether these ponds were on the property at the time of petitioners' acquisition or whether petitioner constructed one or both of them himself petitioner began his fish-raising activity by digging small holes on the property to determine whether the ponds would hold water petitioner then tested the temperature of the water in the ponds to determine whether fish could survive in them after concluding that the water was suitable for raising fish petitioner enlarged both ponds and covered the bottoms with lining material petitioner then purchased approximately trout for approximately dollar_figure to dollar_figure each and an undisclosed number of catfish for approximately cents each to stock the ponds petitioner placed the trout in the smaller of the two ponds and the catfish in the other pond at the time he purchased these fish petitioner expected that he could sell the trout after they matured for somewhere between dollar_figure and dollar_figure per pound and the catfish for somewhere between dollar_figure and dollar_figure each sometime after petitioner stocked the ponds all of the fish died due to hot weather petitioner then put more fish in the ponds and attempted to keep them alive by pumping cool well water into the ponds this was marginally successful and in petitioners were able to harvest some fish which they sold for a total of dollar_figure at some point however the pumps failed and a portion of the remaining fish died due to high water temperature petitioner then inserted a pipe connecting the small trout pond to the larger catfish pond to regulate the water temperature in both ponds petitioner also installed electric aerators in the ponds to increase the amount of oxygen in the water and constructed a deck leading to the middle of the larger pond to transport electricity to the aerators additionally petitioner purchased and installed a windmill to operate a plunger designed to draw cool water from the ground into one of the ponds this plunger system was not operational at the time of trial petitioners' fish-raising activity was never profit- able petitioners paid a total of dollar_figure for improvements to the ponds which they are depreciating over a period of years petitioners reported income of dollar_figure from the sale of fish in but they did not report any income from the fish-raising activity in any of the other years in issue although there were no fish in either of the ponds at the time of trial petitioner planned to restock the ponds once the windmills and plungers were operational christmas trees sometime prior to after consulting representa- tives of the local soil conservation service scs office petitioner decided to plant christmas trees on his property petitioner had gained some experience harvesting and selling christmas trees while working on his father's property as a young man sometime after petitioner borrowed a tree- planting device from the scs and planted to big_number trees on his property petitioner planted more trees in subsequent years in an attempt to establish a continuous rotating crop petitioner planted these trees in rows approximately feet apart some of the trees are planted under overhead wires some of the trees are visible from petitioners' house in addition to the cost of the trees petitioner incurred costs for herbicide and trimming services at trial petitioner estimated that christmas trees were growing on approximately of hi sec_165 acres but he was unable to estimate the total number of trees growing on his property petitioner did not harvest or sell any trees during any of the years in issue but thought that he could begin harvesting trees approximately years after the time of trial timber sometime between and petitioner began considering the prospect of selling timber located on the 120-acre parcel petitioner had obtained some experience harvesting and selling timber after his father died when he sold trees that were growing on his father's land petitioner spent some time during the years in issue removing dead crooked and otherwise unwanted trees and brush from his property in an attempt to manage the timberland however petitioner did not harvest or sell any of the trees on his property during any of the years in issue row crops and government subsidy programs shortly after purchasing the 40-acre parcel petitioner spoke with mr vandenheede who suggested that petitioner contact the local asc office about the possibility of placing a portion of the land in the conservation reserve program crp the crp is a program controlled by the u s department of agriculture usda on behalf of the commodity credit corp the scs and the u s forest service under the crp the usda pays an owner or operator of eligible crop land an annual rental fee in exchange for the owner's or operator's agreement to use his or her land in conformance with the usda's direction the amount of annual rental payments under the crp are based on bids submitted by the owners or operators of the land crp contracts are generally effective for terms of or years when specific property is accepted into the crp the scs develops a comprehensive plan for managing the land typically the scs requires the owner or operator to establish a permanent cover of grass and or other vegetation on the land in lieu of cultivating row crops such as corn this is intended to prevent erosion of the soil the usda pays one-half of the expenses_incurred in establishing this permanent cover and provides technical assistance to the owner or operator through the scs conservation districts u s forest service state forestry agencies and other agencies on date petitioner signed a contract placing acres of the 40-acre parcel in the crp at an annual rental rate of dollar_figure per acre this agreement was to be effective until a representative of the commodity credit corp approved the contract on or about date in after discussions with mr vandenheede mr robinson and mr douglas jackson petitioners' accountant regarding the economic feasibility of farming the land and after obtaining information from the local agriculture stabilization and conservation service ascs petitioner hired mr robinson as an independent_contractor to till plant and harvest row crops on a portion of the 120-acre parcel mr robinson continued to work for petitioners through pursuant to subsequent annual agreements effective for the crop year the calhoun county ascs committee designated of petitioners' total acres as cropland petitioners planted crops on acres during including acres of corn and acres of soybeans petitioners harvested bushels of corn in but did not report any gross_income from the sale of corn in that year petitioners reported gross_income of dollar_figure from the sale of soybeans in the record of this case does not set out the number of bushels of soybeans harvested or the price per bushel petitioners received petitioners also reported gross_income of dollar_figure from government subsidy payments received in in petitioners participated in the program the ascs pays a landowner who participates in this program a specified amount of money per acre per year in exchange for the landowner's agreement to refrain from planting crops on anywhere from zero to percent of his or her total eligible acreage the record does not disclose the amount of money petitioners received under the program during however petitioners reported gross_income from agricultural program payments in of dollar_figure in their report of acreage to the local ascs office for petitioners reported that they held a total of acres of cropland petitioners did not plant or harvest any corn on their property during however petitioners reported gross_income from the sale of corn in of dollar_figure although petitioners planted oats on acres of their property in they did not harvest or sell any oats during that year a letter from the calhoun county ascs office to petitioner dated date states that of petitioners' acres was considered cropland on or about date petitioners signed a contract placing acres into the crp at an annual rental rate of dollar_figure per acre this is in addition to the acres placed in the crp in a representative of the commodity credit corporation approved this contract on or about date this agreement was to be effective from to petitioners planted corn on acres of their property during and harvested a total of bushels additionally petitioners planted soybeans on acres and harvested bushels petitioners did not plant or harvest any oats during although petitioners did not report any gross_income from the sale of corn in they did report dollar_figure as gross_income from the sale of hay and straw petitioners planted acres of corn in producing a total harvest of bushels petitioners did not plant or harvest any soybeans or oats in petitioners reported gross_income from the sale of corn in of dollar_figure petitioners did not plant any row crops on their property during or but they reported gross_income of dollar_figure from the sale of miscellaneous livestock and produce in the average corn yields for farms in calhoun county michigan and petitioners' average corn yields during the years in issue are as follows year average bushels acre petitioners' average bushels acre dollar_figure -- dollar_figure dollar_figure -- the above averages for farms in calhoun county include both irrigated and nonirrigated farms whereas petitioners' farm was nonirrigated a letter dated date from the michigan department of natural_resources mdnr to petitioner states that the township of marshall where petitioners' land was located had experienced significant crop damage caused by deer for several years accordingly in the mdnr issued a permit to petitioner authorizing him to kill antlerless deer on his property petitioner received disaster assistance payments during the years in issue the ascs sent a letter dated date to petitioner concerning the disaster assistance program for and it is apparent from this letter that petitioners had applied for disaster assistance of some sort a letter dated date from the local ascs office to petitioners states that petitioners' application_for disaster relief with respect to their crop loss was approved however the record does not disclose the nature or extent of petitioners' crop loss or the amounts of disaster assistance payments they received depreciable improvements and equipment petitioners made various improvements to their land during the years in issue these included constructing a pole barn purchasing and installing grain bins to store crops after they are harvested improving a driveway installing gates and fences and lining the beds of the ponds petitioners also purchased items of equipment related to their various activities including a chain saw a tractor and other farm equipment the depreciation_deductions claimed on the schedules f farm income and expenses filed with petitioners' returns for and and on the schedules f filed with the returns for r c enterprises for and are based upon the following improvements additions and items of equipment depreciation_deductions cost_basis gates and fencing pole barn pond liner equipment tractor water tank equipment plow disc winch chain saw mill grain bins lights driveway addition total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number hunting lodge dollar_figure big_number -- -- -- -- -- -- big_number dollar_figure dollar_figure big_number big_number -- -- -- -- -- -- big_number big_number dollar_figure dollar_figure big_number big_number -- -- big_number big_number big_number big_number big_number big_number big_number prior to petitioners constructed a building directly across the driveway from their house at a cost of approximately dollar_figure this building is approximately feet by to feet and consists of a ground floor and a basement the ground floor is decorated like a hunting lodge with mounted heads of game on the walls and a bearskin rug on the floor of the main room petitioner used this building on one occasion during the years in issue as a meeting place for state farm agents other business activities petitioners were involved in various business activities other than those mentioned above both before and during the years in issue sometime prior to petitioners invested in a shopping mall called the holt shopping center petitioners did not create a formal business plan or cost analysis prior to investing in this venture petitioners reported the following income from their investment in the shopping center during the years in issue year total income miscellaneous income dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number petitioners also invested in residential property in florida including a tennis villa and a resort villa the record does not disclose the precise nature of these investments or the income or loss realized from them sometime in mrs holmes opened a retail clothing business petitioners reported a loss from this business in the amount of dollar_figure in and a profit of dollar_figure in petitioners' bookkeeping practices virtually all of petitioners' business and investment activities including the tennis villa and the resort villa were conducted through rc in pursuant to mr jackson's advice petitioners also began reporting the losses from their farming activities on rc's partnership tax returns petitioners maintained a checking account with the chemical bank-south chemical for their tennis villa resort villa and farming activities this bank account was separate from petitioners' personal bank accounts petitioners typically paid expenses_incurred in their farming activity with checks drawn on the chemical account but it is not clear from the record when this practice began these checks were imprinted with the name r c enterprises and the address of petitioners' personal_residence petitioners also periodically paid expenses related to their farming activity with checks drawn on their personal checking account mrs holmes was primarily responsible for keeping the books and writing checks to pay expenses relating to petitioners' business and farming activities when petitioners received a bill petitioner would typically inspect the bill and write labor machinery or some other designation on the portion to be retained for petitioners' records he would then give the bill to mrs holmes to pay and record mrs holmes would then allocate the expense to one of petitioners' business activities record the bill on a ledger and write a check to pay the amount due petitioners introduced one page of their ledger and all pages of their ledger into evidence there is no documentary_evidence in the record of petitioners' bookkeeping practices for the remainder of or any portion of through petitioners conceded at trial that check no drawn on rc's chemical account and made payable to chapman nursery landscaping in the amount of dollar_figure which was entered into their cash disbursements journal as a farm expense was actually a personal_expense incurred for landscaping around their house petitioners also conceded that check nos and drawn on rc's chemical account and made payable to brian minto in the amounts of dollar_figure and dollar_figure respectively which were entered in petitioners' ledger as farm expenses for were actually used to pay personal expenses respondent's examination in date revenue_agent paul przytulski visited petitioners' property in conjunction with his audit of their and returns during this visit mr przytulski noticed many deer tracks on the property several wooden boxes near the ponds which contained some sort of feed and several salt licks in or around the wooded areas after he toured the property mr przytulski asked mr jackson petitioners' accountant for invoices and receipts to support petitioners' canceled checks in response mr jackson offered mr przytulski a disorganized assortment of documents although mr przytulski asked mr jackson to organize the documents he never received the documentation he requested in an organized format in date revenue_agent robert cole visited petitioners' property in conjunction with his audit of their through returns after touring the property mr cole asked mr jackson to produce documents to support petitioners' deductions during those years once again mr jackson offered mr cole a box of disorganized records which included documents relating to all of petitioners' checking accounts including their personal accounts petitioners never provided mr cole with a summary reconciling their tax_return entries with the documents they produced sec_183 opinion the primary factual issue in this case is whether petitioners' farming activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 sec_183 provides that no deduction attributable to an activity which is not engaged in for profit is allowable except as provided in sec_183 sec_183 allows all deductions which would be allowable without regard to whether the activity is engaged in for profit sec_183 allows a deduction equal to the amount of the deductions that would be allowable for the taxable_year if such activity was engaged in for profit but only to the extent the gross_income derived from the activity exceeds the deductions allowable under sec_183 sec_183 defines activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or paragraph or of sec_212 the key requirement for deductibility under sec_162 and sec_212 and is that the taxpayer be engaged in the activity with an actual and honest objective of making a profit see 78_tc_642 affd without published opinion 702_f2d_1205 d c cir 78_tc_471 affd 722_f2d_695 11th cir 72_tc_28 although a taxpayer need not have a reasonable expectation of earning a profit a bona_fide profit objective must exist see 94_tc_41 91_tc_371 85_tc_557 dreicer v commissioner supra 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs profit in this context means economic profit independent of tax savings see 91_tc_686 affd 893_f2d_656 4th cir 86_tc_1284 whether a taxpayer engages in an activity with the requisite profit_motive is a question of fact to be resolved on a consideration of all the facts and circum- stances in the record see 77_tc_1326 allen v commissioner supra pincite sec_1_183-2 income_tax regs petitioners bear the burden of proving that they engaged in their farming activity with the requisite profit_motive and greater weight is given to objective facts than to the taxpayer's mere statement of intent see rule a 78_tc_659 68_tc_696 sec_1_183-2 income_tax regs single activity in order to apply sec_183 and the regulations promulgated thereunder the activity or activities of the taxpayer must be ascertained sec_1_183-1 income_tax regs according to the regulations under sec_183 in ascertaining the activity or activities of the taxpayer the general_rule is that all the facts and circumstances of the case must be taken into account id the regula- tions provide as follows generally the most significant facts and circumstances in making this determination are the degree of organizational and economic interrelationship of various undertakings the business_purpose which is or might be served by carrying on the various undertakings separately or together in a trade_or_business or in an investment setting and the similarity of various undertakings generally the commissioner will accept the characterization by the taxpayer of several undertakings either as a single activity or as separate activities the taxpayer's characterization will not be accepted however when it appears that his characterization is artificial and cannot be reasonably supported under the facts and circumstances of the case id petitioners treat their fish christmas_tree timber and row crop undertakings as a single activity for sec_183 purposes respondent does not suggest otherwise given the economic and organizational interrelationship of these activities we accept petitioners' characterization neither party addressed either at trial or on brief whether the holding of the land for its appreciation in value should be treated as a separate activity for sec_183 purposes on this point the regulations provide in pertinent part as follows where land is purchased or held primarily with the intent to profit from increase in its value and the taxpayer also engages in farming on such land the farming and the holding of the land will ordinarily be considered a single activity only if the farming activity reduces the net cost of carrying the land for its appreciation in value thus the farming and holding of the land will be considered a single activity only if the income derived from farming exceeds the deductions attributable to the farming activity which are not directly attributable to the holding of the land that is deductions other than those directly attributable to the holding of the land such as interest on a mortgage secured_by the land annual property taxes attributable to the land and improvements and depreciation of improvements to the land sec_1_183-1 income_tax regs the above-quoted provision of sec_1_183-1 income_tax regs applies only where land is purchased or held primarily with the intent to profit from increase in its value see 72_tc_659 n hoyle v commissioner tcmemo_1994_592 sec_1_183-1 income_tax regs because it does not appear that petitioners' primary intent was to profit from appreciation in the value of the land the general_rule of the regulations is applicable in this case see hoyle v commissioner supra under that rule all facts and circumstances must be taken into account in determining whether there is a single activity sec_1_183-1 income_tax regs on the basis of all the facts and circum- stances of this case we find that all of petitioners' activities including holding the land should be treated as a single activity for sec_183 purposes factors relating to petitioners' farm activity sec_1_183-2 income_tax regs lists the following factors relevant to determining whether an activity is engaged in for profit the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation involved these factors are not exclusive and no single factor or combination of factors is conclusive in determining whether an activity is engaged in for profit see dreicer v commissioner t c pincite vandeyacht v commissioner tcmemo_1994_148 sec_1_183-2 income_tax regs after considering the facts and circumstances of this case we conclude that petitioners did not engage in their farming activity for profit we discuss each of these factors separately manner of carrying on the activity sec_1_183-2 income_tax regs provides as follows the fact that the taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate that the activity is engaged in for profit similarly where an activity is carried on in a manner substantially_similar to other activities of the same nature which are profitable a profit_motive may be indicated a change_of operating methods adoption of new techniques or abandonment of unprofitable methods in a manner consistent with an intent to improve profitability may also indicate a profit_motive petitioners contend that they maintained reasonably complete and accurate books_and_records of their farming activity compared to other farmers in the locality and to their other business activities petitioners' accountant mr jackson testified that petitioners' books_and_records were at least as complete and accurate as his other farmer clients' however petitioners never turned their books_and_records over to the revenue agents in an organized fashion as requested and introduced only one page of their ledger and all pages of their ledger into evidence petitioners did not introduce any documentary_evidence of their record-keeping practices for the remainder of or through petitioner also testified that petitioners sometimes paid farming expenses with checks from their personal bank accounts moreover petitioners conceded that one check entered on their ledger as a farm expense and two entered on their ledger as farm expenses were actually used to pay personal expenses respondent's agent testified that petitioners' books_and_records were generally poor compared to those maintained by the other farmers he had audited and we find his testimony credible on the basis of the record of this case we cannot find that petitioners maintained complete and accurate books_and_records we note that petitioners planted different row crops in from those cultivated in purchased bins to store grain erected fences and gates to keep neighbors' cattle off their land installed aerators and other devices in the ponds to help fish survive and placed property in government subsidy programs petitioners also abandoned their efforts to raise a crop on their land altogether after they realized it would be unprofitable to do so expertise of the taxpayer or his advisers sec_1_183-2 income_tax regs provides in pertinent part as follows preparation for the activity by extensive study of its accepted business economic and scien- tific practices or consultation with those who are experienced therein may indicate that the taxpayer has a profit_motive where the taxpayer carries on the activity in accordance with such practices although mrs holmes lived on a farm as a child and petitioner occasionally worked on his father's farm neither of them had any professional experience in farming however petitioner did consult with neighboring farmers the local asc office and his accountant prior to commencing his farming activities petitioner also had some limited experience in growing harvesting and selling christmas trees and timber finally petitioner testified that he attended at least one seminar at the michigan state biological station on raising fish and regularly read local trade magazines time and effort expended by the taxpayer sec_1_183-2 income_tax regs provides in pertinent part as follows the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit a taxpayer's withdrawal from another occupation to devote most of his energies to the activity may also be evidence that the activity is engaged in for profit the fact that the taxpayer devotes a limited amount of time to an activity does not necessarily indicate a lack of profit_motive where the taxpayer employs competent and qualified persons to carry on such activity petitioner held a full-time job as district sales manager for state farm throughout the years in issue given petitioner's high salary it is reasonable to conclude that this required a large expenditure of petitioner's time and energy we note that petitioner testified that he spent a great deal of time in the evenings and on weekends working on his farming activity he testified that he constructed gates and fences on the property cleared the fields of rocks and other debris constructed a pole barn for storing farm equipment and helped in constructing a driveway planting christmas trees and improving the ponds however we note that the land on which this work was done is contiguous to the land on which petitioners maintain their personal_residence we believe that some of this work contributed directly or indirectly to the enjoyment of petitioners' residence furthermore while petitioner hired mr robinson an experienced farmer to cultivate row crops on a portion of his land petitioner did not cultivate row crops on the property during all of the years in issue expectation that assets used in the activity may appreciate in value sec_1_183-2 income_tax regs provides as follows the term profit encompasses appreciation in the value of assets such as land used in the activity thus the taxpayer may intend to derive a profit from the operation of the activity and may also intend that even if no profit from current operations is derived an overall profit will result when appreciation in the value of land used in the activity is realized since income from the activity together with the appreciation of the land will exceed the expenses of operation according to the depreciation schedules attached to petitioners' returns it appears that petitioners paid dollar_figure for their land and more than dollar_figure for the improvements and equipment used in connection with their farm activity petitioners make a general argument that the assets used in connection with their farm activity including their land and farm equipment had appreciated in value the only evidence in the record of appreciation is mr jackson's uncorroborated testimony that farmland located near petitioners' land was sold in for dollar_figure for i think it was acres and that farm equipment sometimes appreciates in value we find mr jackson's testimony to be vague and too general to be helpful moreover the record contains no objective evidence of the value of petitioners' land or farm equipment at the end of the years in issue or at any other point and there is nothing in the record to show that appreciation of petitioners' land and farm equipment would bring about an overall profit from petitioners' activity see sec_1_183-2 income_tax regs success in other similar or dissimilar activities sec_1_183-2 income_tax regs provides as follows the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit even though the activity is presently unprofitable petitioners have never engaged in any undertakings similar to their farming activity however petitioners have been successful in several dissimilar business activities sometime prior to the years in issue petitioners purchased an interest in a shopping center which consistently generates a profit petitioners also invested in a tennis villa a resort villa and other residential property in florida but there is no documentary_evidence in the record to substantiate petitioners' vague testimony that they realized profits from these activities additionally mrs holmes owns a retail clothing business which incurred a loss of dollar_figure in and realized a profit of dollar_figure in although we recognize that petitioners may have been successful with respect to dissimilar activities in the past this does not indicate that they are engaged in their farming activity for profit petitioners have realized significant losses from that activity during the years in issue and thereafter moreover petitioners' residence is located on a portion of their property and it is reasonable to conclude that some part of the expenditures at issue benefited petitioners' residence or petitioners' enjoyment of their residence history of income or loss with respect to the activity sec_1_183-2 income_tax regs provides in pertinent part as follows a series of losses during the initial or start-up stage of an activity may not necessarily be an indication that the activity is not engaged in for profit however where losses continue to be sustained beyond the period which customarily is necessary to bring the operation to profitable status such continued losses if not explainable as due to customary business risks or reverses may be indicative that the activity is not being engaged in for profit if losses are sustained because of unforeseen or fortuitous circumstances which are beyond the control of the taxpayer such as drought disease fire theft weather damages other involuntary_conversions or depressed market conditions such losses would not be an indication that the activity is not engaged in for profit petitioners reported significant losses during each of the years in issue petitioners make the general contention that these losses were caused by unanticipated start-up expenses drought deer damage and other unusual and unexpected circumstances however petitioners make no attempt to quantify the losses that they claim are attributable to each of these causes for example petitioners do not enumerate specifically what startup expenses were unanticipated similarly the record does not state whether the drought to which petitioners make reference took place during the years in which they planted crops or the years in which they did not plant crops moreover it appears that petitioners received disaster relief payments during the years at issue which may have ameliorated petitioners' losses from any such drought finally while petitioners introduced evidence that farmers in the area suffered from deer depredation they introduced no evidence that damage caused by deer contributed to their losses to the contrary the record suggests that there were salt licks on the property to attract deer and other animals amount of occasional profits sec_1_183-2 income_tax regs provides that occasional profits may evidence a profit_motive petitioners' farming activity never generated a profit during any of the years in issue financial status of the taxpayer sec_1_183-2 income_tax regs provides as follows the fact that the taxpayer does not have substantial income or capital from sources other than the activity may indicate that an activity is engaged in for profit substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved petitioner realized substantial income from sources other than the farming activity during the years in issue petitioner worked as a district sales manager for state farm during the years in issue earning an average of approximately dollar_figure per year in wages petitioners also received income from their investment in the holt shopping center of approximately dollar_figure per year this combined with the fact that their farming activity generated aggregate losses of dollar_figure over the years in issue strongly indicates that petitioners did not engage in their farming activity with an actual and honest objective of earning a profit see 84_tc_210 affd 788_f2d_695 11th cir affd sub nom 791_f2d_1506 11th cir 72_tc_411 affd without published opinion 647_f2d_170 9th cir 66_tc_312 vallette v commissioner tcmemo_1996_285 hoyle v commissioner tcmemo_1994_592 elements of personal pleasure or recreation sec_1_183-2 income_tax regs provides in pertinent part as follows the presence of personal motives in the carry- ing on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved on the other hand a profit motivation may be indicated where an activity lacks any appeal other than profit it is not however necessary that an activity be engaged in with the exclusive intention of deriving a profit or with the intention of maximizing profits an activity will not be treated as not engaged in for profit merely because the taxpayer has purposes or motivations other than solely to make a profit also the fact that the taxpayer derives personal pleasure from engaging in the activity is not sufficient to cause the activity to be classified as not engaged in for profit if the activity is in fact engaged in for profit as evidenced by other factors whether or not listed in this paragraph petitioners argue that they did not derive any significant personal pleasure or recreational benefits from the farming activity and that they did not use the farmland for recreational purposes however petitioners' home was located on the same land and there are numerous opportunities for petitioners members of their family and guests to obtain recreational or personal pleasure from the expenditures that form the basis of the subject losses for example respondent's agent testified that he saw salt licks and deer tracks near wooded areas on the property and wooden boxes containing some sort of feed near the ponds although petitioner testified that he did not hunt on his land it is evident that he made some effort to attract wildlife to the property we also note that the building petitioners claim to have constructed for state farm meetings resembles a hunting lodge more than a business office further petitioner testified that only one state farm meeting was held in the building moreover although petitioner testified that he did not eat fish he admitted that his family had eaten fish taken from the ponds in light of all these circumstances we find that petitioners derived an element of recreational and personal benefit from their farming activity in light of all of the facts and circumstances of this case we sustain respondent's determination that petitioners' farming activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 we therefore sustain respondent's adjustments to petitioners' tax for the years in issue additions to tax for negligence respondent determined that petitioners are liable for the additions to tax for negligence prescribed by sec_6653 and b with respect to their return and sec_6653 with respect to their return sec_6653 in effect for and sec_6653 in effect for each imposed an addition_to_tax equal to percent of an underpayment in tax if any part of such underpayment is due to negligence or disregard of rules or regulations sec_6653 as in effect for imposed an addition_to_tax equal to percent of the interest payable on the portion of an underpayment which is attributable to negligence generally negligence is defined as lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and revg in part 43_tc_168 petitioners bear the burden of proving that respondent's determination of negligence is incorrect see neely v commissioner supra pincite 58_tc_757 petitioners maintain that they provided all relevant information to their accountant and acted reasonably and in good_faith in relying on his tax_advice and tax_return preparation although petitioners acknowledge that they erroneously deducted two personal expenses as farming expenses in and one in petitioners characterize these errors as a mistakes petitioners have not satisfied their burden of proving that respondent's imposition of the additions to tax for negligence is erroneous petitioners commingled funds for all of their business activities in a single bank account and did not maintain complete or accurate records of the activities relating to that account petitioners also failed to retain receipts or invoices to support their ledger entries see sec_6001 petitioners also recorded several personal expenses on the books maintained for farming expenditures and periodically paid farm expenses from their personal checking accounts petitioners' record keeping was generally unbusinesslike careless and sloppy petitioners also failed to present any substantive evidence to support their contention that they provided their accountant with complete and accurate books_and_records and acted reasonably and in good_faith reliance on his advice in fact mr jackson testified that he relied on petitioners to correctly categorize their expenditures_for tax purposes accordingly we sustain respondent's imposition of the additions to tax for negligence with respect to petitioners' and returns in light of the foregoing decisions will be entered under rule
